 1   CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
 2   Dennis Price, Esq., SBN 279082
 3   Amanda Seabock, Esq., SBN 289900
     Mail: PO Box 262490
 4   San Diego, CA 92196-2490
 5   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 6   (858) 375-7385; (888) 422-5191 fax
 7   phylg@potterhandy.com

 8                       UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10   SCOTT JOHNSON,                            Case: 4:18-CV-07250-YGR
11             Plaintiff,                       ORDER GRANTING
                                               Plaintiff’s Notice of Voluntary
12      v.                                     Dismissal With Prejudice
13
      MBK ENTERPRISE, a California
      General Partnership; BAYSIDE
14
      PETROLEUM, a California General          Fed. R. Civ. P. 41(a)(1)(A)(i)
15    Partnership; BAHRAM
      NAJAFZADEH; MASOOD
16    NAJAFZADEH; and Does 1-10,
17             Defendants.
18
19           PLEASE TAKE NOTICE that Plaintiff Scott Johnson, hereby
20   voluntarily dismisses the above captioned action with prejudice pursuant to
21   Federal Rule of Civil Procedure 41(a)(1)(A)(i).
22           Defendants MBK Enterprise, Bayside Petroleum, Bahram Najafzadeh,
23   Masood Najafzadeh, have neither answered Plaintiff’s Complaint, nor filed a
24   motion for summary judgment. Accordingly, this matter may be dismissed
25   without an Order of the Court.
26   Dated: May 21, 2019              CENTER FOR DISABILITY ACCESS
27                                    By: /s/Amanda Lockhart Seabock
28                                         Amanda Lockhart Seabock
                                           Attorneys for Plaintiff
     IT IS SO ORDERED. This action is DISMISSED WITH PREJUDICE.
     Dated: June 3, 2019                  ____________________________________
                                             YVONNE GONZALEZ ROGERS
                                           UNITED STATES DISTRICT JUDGE
